Case 2:19-cv-01717-RGK-AGR Document 154 Filed 01/28/20 Page1of2 Page ID #:1616

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-01717-RGK-AGR Date January 28, 2020

 

 

Title Alex Morgan et al. v. United States Soccer Federation, Inc.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Plaintiffs’ Ex Parte Application for Order

Authorizing Electronic and Text Notifications and Setting March 30, 2020
as Opt-in Deadline for FLSA Conditional Class (DE 151)

On March 8, 2019, Plaintiffs, who are female professional soccer players on the United States
Senior Women’s National Soccer Team, filed this putative collective action and class action against the
United States Soccer Federation, Inc. (“Defendant”). Plaintiffs assert two claims against Defendant: (1)
violation of the Equal Pay Act (“EPA”), 29 U.S.C. § 206; and (2) violation of Title VII of the Civil
Rights Act of 1964 (“Title VII’), 42 U.S.C. § 2000e.

On November 8, 2019, the Court granted Plaintiffs’ motion for class certification and
conditionally certified a Fair Labor Standards Act (“FLSA”) collective action. On December 1, 2019 the
Court approved the parties’ stipulated Title VII Class Action Notice and Notice of Pendency of an FLSA
Lawsuit. Presently before the Court is Plaintiffs’ Ex Parte Application. Plaintiffs ask that the Court (1)
authorize Plaintiffs to notify potential opt-in plaintiffs of their EPA claims via an email transmitting the
Notice of Pendency of an Equal Pay Act Lawsuit and Opt-In Consent Form and to send email and/or
text message reminders; and (2) set March 30, 2020 as the deadline for potential opt-in plaintiffs to send
in their consent forms.

Upon review, the Court GRANTS in part Plaintiffs’ Application. Plaintiffs may notify the
following potential opt-in plaintiffs of their EPA claims via an email transmitting the Notice of
Pendency of an Equal Pay Act Lawsuit and Opt-In Consent Form:

1. Taylor Smith

2. Heather O’Reilly
3. Ashley Hatch

4. Lynn Williams
5. Lauren Barnes

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:19-cv-01717-RGK-AGR Document 154 Filed 01/28/20 Page 2of2 Page ID #:1617

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-01717-RGK-AGR Date January 28, 2020

 

 

Title Alex Morgan et al. v. United States Soccer Federation, Inc.

Haley Hanson
Jaelen Hinkle
Sydney Leroux
. Briana Pinto

10. Hope Solo

11. Abby Wambach

owen

These potential opt-in plaintiffs shall have 30 days from the date the email is transmitted to opt-in to the
FLSA collective action.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
